Nebraska Supreme Court Online Library
www.nebraska.gov/courts/epub/
01/15/2016 12:05 PM CST




                                                        - 481 -
                                           Nebraska A dvance Sheets
                                            292 Nebraska R eports
                                                  STATE v. CARTER
                                                  Cite as 292 Neb. 481




                                        State of Nebraska, appellee, v.
                                         Victor L. Carter, appellant.
                                                    ___ N.W.2d ___

                                        Filed January 15, 2016.   No. S-14-1089.

                                              supplemental opinion

                  Appeal from the District Court for Douglas County: Gary B.
               R andall, Judge. Affirmed.
                     Steve Lefler, of Lefler, Kuehl & Burns, for appellant.
                 Douglas J. Peterson, Attorney General, and Kimberly A.
               Klein for appellee.
                     Victor L. Carter, pro se.
                 Heavican, C.J., Wright, Connolly, McCormack, Miller-
               Lerman, Cassel, and Stacy, JJ.
                  Per Curiam.
                  We held case No. S-14-1089 under submission pending
               payment of the statutory docket fee pursuant to our decision
               in State v. Carter.1 The docket fee was timely paid, and we
               now consider the merits of the appeal. As was foreshadowed
               in Carter, we find Victor L. Carter’s motion for postconviction
               relief to be meritless. Accordingly, we affirm the order of the
               district court.
                                                                   A ffirmed.
                  McCormack, J., not participating in the decision.

                1	
                     State v. Carter, 292 Neb. 16, 870 N.W.2d 641 (2015).